Order entered March 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01269-CV

      IN RE HERMES SARGENT BATES, LLP AND COLLEEN MCCOY, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 12-03421

                                            ORDER
                          Before Justices Francis, Evans and Whitehill

       By order dated December 30, 2014, the Court abated the petition for writ of mandamus

pursuant to rule 7.2(b) of the Texas Rules of Appellate Procedure to allow the successor judge to

reconsider the trial court’s ruling. Relator moves to dismiss the petition for writ of mandamus

stating the trial court has granted relator’s motion for reconsideration and has granted the relief

sought by the petition for writ of mandamus. We ORDER the petition for writ of mandamus

REINSTATED. We LIFT the stay of proceedings in the trial court imposed by this Court’s

October 8, 2014 order.     We GRANT relator’s motion to dismiss the petition for writ of

mandamus. Pursuant to the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER the parties to bear their own costs of this original proceeding.


                                                      /s/   DAVID EVANS
                                                            JUSTICE